Appellant claims that it was not until his wife consulted with an attorney
                in 2012 that he learned that, based on Padilla v. Kentucky, 559 U.S. 356
                (2010), counsel was supposed to inform him of the immigration
                consequences of his plea.
                              Appellant fails to demonstrate that there was excusable delay.
                He waited nearly three years after Padilla was decided to file this motion.
                Appellant's failure to seek counsel earlier does not excuse his delay.
                Further, despite appellant's arguments to the contrary, Padilla is not
                retroactive, see Chaidez v. United States, 568 U.S.          133 S. Ct. 1103,
                1105 (2013), and therefore, would not help him overcome the equitable
                doctrine of laches.
                              Further, we reject appellant's assertion that his case is not
                final because the instant motion is tantamount to a direct appeal.       See
                Colwell v. State,     118 Nev. 807, 816-17, 59 P.3d 463, 469-70 (2002).
                Moreover, we reject appellant's argument that the State would not suffer
                prejudice from the delay. Accordingly, the district court did not err in
                denying appellant's motion, and we
                              ORDER the judgment of the district court AFFIRMED.'




                                                      Poeutlip         J.
                                          Pickering



                Parraguirre




                     'We note that appellant failed to make any argument in support of a
                motion to modify sentence.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                cc: Hon. Jerome T. Tao, District Judge
                     Xavier Gonzales
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(D) I947A